

RESTRICTED STOCK AGREEMENT


MANDALAY MEDIA, INC.


AGREEMENT made as of the _______ day of March [__], 2009 (the “Grant Date”),
between Mandalay Media, Inc. (the “Company”), a Delaware corporation, and
[________________________] (the “Participant”).


WHEREAS, the Company has adopted the 2007 Employee, Director and Consultant
Stock Plan, as amended (the “Plan”), to promote the interests of the Company by
providing an incentive for employees, directors and consultants of the Company
or its Affiliates; and


WHEREAS, pursuant to the provisions of the Plan, the Company desires to offer to
the Participant shares of the Company’s common stock, $.0001 par value per share
(“Common Stock”), in accordance with the provisions of the Plan, all on the
terms and conditions hereinafter set forth; and


WHEREAS, Participant wishes to accept said offer; and


WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the meanings ascribed to such terms in the Plan.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.           Terms of Grant.  The Participant hereby accepts the offer of the
Company to issue to the Participant, in accordance with the terms of the Plan
and this Agreement, __________ Shares of the Company’s Common Stock (such shares
subject to adjustment pursuant to Section 24 of the Plan and Subsection 2.1(g)
hereof, the “Granted Shares”) at a purchase price of $0.0001 per share (the
“Purchase Price”), receipt of which is hereby acknowledged by the Company by the
Participant’s prior service to the Company and which amount will be reported,
for United States Participants, as income on the Participant’s W-2 for this
calendar year and, for non-United States Participants, as required under the
laws of their taxing jurisdiction.


2.1.           Forfeiture Provisions.


(a)           Lapsing Forfeiture Right.  In the event that for any reason the
Participant is no longer an employee, director or consultant of the Company or
an Affiliate prior to one (1) year from the Grant Date (the “Termination”), the
Participant (or the Participant’s Survivor) shall, on the date of Termination,
immediately forfeit to the Company (or its designee) the number of Granted
Shares which have not yet lapsed in accordance with the schedule set forth below
(the “Lapsing Forfeiture Right”).


The Company’s Lapsing Forfeiture Right is as follows:


(i)           A pro rata portion of the Granted Shares shall be vested and free
of the Lapsing Forfeiture Right as of the Termination based on the number of
days elapsed from the Grant Date until one (1) year from the Grant Date (rounded
down to the nearest whole share), plus such additional shares as may be
determined pursuant to the Salary Reduction Acknowledgement dated as of the date
hereof, and the remaining Granted Shares shall be forfeited to the Company.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Effect of a For Cause Termination.  Notwithstanding anything to
the contrary contained in this Agreement, in the event the Company or an
Affiliate terminates the Participant’s employment or service for Cause, all of
the Granted Shares then held by the Participant shall be forfeited to the
Company immediately as of the time the Participant is notified that he or she
has been terminated for Cause or that he or she engaged in conduct which would
constitute Cause.


(c)           Effect of Change of Control.  Except as otherwise provided in
Subsection 2.1(b) above, the Company’s Lapsing Forfeiture Right shall terminate,
and the Participant’s ownership of all Granted Shares then owned by the
Participant shall become vested and free of the Lapsing Forfeiture Right in the
event of a Change of Control (as defined below).


Change of Control means (i) a merger or consolidation of the Company whether or
not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (ii) the stockholders of the
Company approve an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.


(d)           Prohibition on Transfer.  The Participant recognizes and agrees
that all Granted Shares even if no longer subject to the Lapsing Forfeiture
Right may not be sold, transferred, assigned, hypothecated, pledged, encumbered
or otherwise disposed of, whether voluntarily or by operation of law, other than
to the Company (or its designee) for a period of one year from the Grant Date
(the “Holding Period”).  The Company shall not be required to transfer any
Granted Shares on its books which shall have been sold, assigned or otherwise
transferred in violation of this Subsection 2.1(d), or to treat as the owner of
such Granted Shares, or to accord the right to vote as such owner or to pay
dividends to, any person or organization to which any such Granted Shares shall
have been so sold, assigned or otherwise transferred, in violation of this
Subsection 2.1(d).


(e)           Escrow.  The certificates representing all Granted Shares issued
to the Participant hereunder shall be delivered to the Company and the Company
shall hold such Granted Shares in escrow as provided in this
Subsection 2.1(e).  The Company shall promptly release from escrow and deliver
to the Participant within 30 days of the Holding Period a certificate for the
whole number of Granted Shares, if any, as to which the Company’s Lapsing
Forfeiture Right has lapsed . In the event of forfeiture to the Company of
Granted Shares subject to the Lapsing Forfeiture Right, the Company shall
release from escrow as of the date of Termination and cancel a certificate for
the number of Granted Shares so forfeited.  Any securities distributed in
respect of the Granted Shares held in escrow, including, without limitation,
shares issued as a result of stock splits, stock dividends or other
recapitalizations, shall also be held in escrow in the same manner as the
Granted Shares.


(f)           Failure to Deliver Granted Shares to be Forfeited.  In the event
that the Granted Shares to be forfeited to the Company under this Agreement or
subject to the Holding Period are not in the Company’s possession pursuant to
Subsection 2.1(e) above or otherwise and the Participant or the Participant’s
Survivor fails to deliver such Granted Shares to the Company (or its designee),
the Company may immediately take such action as is appropriate to transfer
record title of such Granted Shares from the Participant to the Company (or its
designee) and treat the Participant and such Granted Shares in all respects as
if delivery of such Granted Shares had been made as required by this
Agreement.  The Participant hereby irrevocably grants the Company a power of
attorney which shall be coupled with an interest for the purpose of effectuating
the preceding sentence.


 
2

--------------------------------------------------------------------------------

 
 
(g)           Adjustments.  The Plan contains provisions covering the treatment
of the Granted Shares in a number of contingencies such as stock splits and
mergers.  Provisions in the Plan for adjustment with respect to the Granted
Shares and the related provisions with respect to successors to the business of
the Company are hereby made applicable hereunder and are incorporated herein by
reference.


 
2.2
General Restrictions on Transfer of Granted Shares.



(a)           The Participant agrees that in the event the Company proposes to
offer for sale to the public any of its equity securities and such Participant
is requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed ninety (90) days following the closing of the
offering, plus such additional period of time as may be required to comply with
Marketplace Rule 2711 of the National Association of Securities Dealers, Inc. or
similar rules thereto (such period, the “Lock-Up Period”).  Such agreement shall
be in writing and in form and substance reasonably satisfactory to the Company
and such underwriter and pursuant to customary and prevailing terms and
conditions.  Notwithstanding whether the Participant has signed such an
agreement, the Company may impose stop-transfer instructions with respect to the
Shares or other securities of the Company subject to the foregoing restrictions
until the end of the Lock-Up Period.


(b)           The Participant acknowledges and agrees that neither the Company
nor, its shareholders nor its directors and officers, has any duty or obligation
to disclose to the Participant any material information regarding the business
of the Company or affecting the value of the Shares before, at the time of, or
following a Termination, including, without limitation, any information
concerning plans for the Company to make a public offering of its securities or
to be acquired by or merged with or into another firm or entity.


3.           Purchase for Investment; Securities Law Compliance.  The offering
and sale of the Granted Shares have not been effectively registered under the
Securities Act of 1933, as amended (the “1933 Act”).  The Participant hereby
represents and warrants that he or she is acquiring the Granted Shares for his
or her own account, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Granted Shares. The Participant
understands that because the Granted Shares have not been registered under the
Securities Act, the Participant must continue to bear the economic risk of the
investment for an indefinite period of time. The Participant represents and
warrants that the Participant (1) has been furnished with all information which
it deems necessary to evaluate the merits and risks of the receipt of the
Granted Shares, (2) has had the opportunity to ask questions concerning the
Granted Shares and the Company and all questions posed have been answered to its
satisfaction, (3) has been given the opportunity to obtain any additional
information it deems necessary to verify the accuracy of any information
obtained concerning the Granted Shares and the Company and (4) has such
knowledge and experience in financial and business matters that the Participant
is able to evaluate the merits and risks of investing in the Granted Shares and
to make an informed investment decision relating thereto.  The Participant
specifically acknowledges and agrees that any sales of Granted Shares shall be
made in accordance with the requirements of the 1933 Act, in a transaction as to
which the Company shall have received an opinion of counsel satisfactory to
it confirming such compliance.  The Participant shall be bound by the provisions
of the following legend which shall be endorsed upon the certificate(s)
evidencing the Shares issued:


“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”


 
3

--------------------------------------------------------------------------------

 
 
4.           Rights as a Stockholder.  The Participant shall have all the rights
of a stockholder with respect to the Granted Shares, including voting and
dividend rights, subject to the transfer and other restrictions set forth herein
and in the Plan.


5.           Legend.  In addition to any legend required pursuant to the Plan,
all certificates representing the Granted Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows:


“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of March [__], 2009 with this
Company, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”


6.           Incorporation of the Plan.  The Participant specifically
understands and agrees that the Granted Shares issued under the Plan are being
sold to the Participant pursuant to the Plan, a copy of which Plan the
Participant acknowledges he or she has read and understands and by which Plan he
or she agrees to be bound.  The provisions of the Plan are incorporated herein
by reference.


7.           Tax Liability of the Participant and Payment of Taxes. The
Participant acknowledges and agrees that any income or other taxes due from the
Participant with respect to the Granted Shares issued pursuant to this
Agreement, including, without limitation, the Lapsing Forfeiture Right, shall be
the Participant’s responsibility.  Without limiting the foregoing, the
Participant agrees that, to the extent that the lapsing of restrictions on
disposition of any of the Granted Shares or the declaration of dividends on any
such shares before the lapse of such restrictions on disposition results in the
Participant’s being deemed to be in receipt of earned income, the Company shall
be entitled to immediate payment from the Participant of the amount of any tax
required to be withheld by the Company under applicable tax law.  The
Participant has been given the opportunity to obtain the advice of his or her
tax advisors with respect to the tax consequences of the purchase of the Granted
Shares and the provisions of this Agreement.


Upon execution of this Agreement, if the Participant is a United States tax
payer, the Participant may file an election under Section 83 of the Code in
substantially the form attached as Exhibit B.  The Participant acknowledges that
if he does not file such an election, as the Granted Shares are released from
the Lapsing Forfeiture Right in accordance with Section 2.1, the Participant
will have income for tax purposes equal to the fair market value of the Granted
Shares at such date, less the price paid for the Granted Shares by the
Participant.


Any taxes due from the Participant that are required to be withheld by the
Company under any applicable tax law shall be paid, at the option of the
Participant, as follows:


(a)           through reducing the number of shares of Common Stock actually
released to the Participant from the Lapsing Forfeiture Right in an amount equal
to the amount of minimum withholding tax due and payable by the
Company.  Fractional shares will not be retained to satisfy any portion of the
withholding tax.  Accordingly, the Participant agrees that in the event that the
amount of withholding owed would result in a fraction of a share being owed,
that amount will be satisfied by withholding the fractional amount from the
Participant’s paycheck; or


 
4

--------------------------------------------------------------------------------

 
 
(b)           requiring the Participant to deposit with the Company an amount of
cash equal to the amount determined by the Company to be required with respect
to the statutory minimum of the Participant’s estimated total federal, state and
local tax obligations associated with the termination of the Lapsing Forfeiture
Right with respect to the Granted Shares or otherwise withholding from the
Participant’s paycheck an amount equal to the withholding tax due and payable.


8.           Equitable Relief.  The Participant specifically acknowledges and
agrees that in the event of a breach or threatened breach of the provisions of
this Agreement or the Plan, including the attempted transfer of the Granted
Shares by the Participant in violation of this Agreement, monetary damages may
not be adequate to compensate the Company, and, therefore, in the event of such
a breach or threatened breach, in addition to any right to damages, the Company
shall be entitled to equitable relief in any court having competent
jurisdiction.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any such breach or threatened
breach.


9.           No Obligation to Maintain Relationship.  The Company is not by the
Plan or this Agreement obligated to continue the Participant as an employee,
director or consultant of the Company or an Affiliate.  The Participant
acknowledges: (i) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (ii) that the grant of the shares is a
one-time benefit which does not create any contractual or other right to receive
future grants of shares, or benefits in lieu of shares; (iii) that all
determinations with respect to any such future grants, including, but not
limited to, the times when shares shall be granted, the number of shares to be
granted, the purchase price, and the time or times when each share shall be free
from a lapsing repurchase or forfeiture right, will be at the sole discretion of
the Company; (iv) that the Participant’s participation in the Plan is voluntary;
(v) that the value of the Shares is an extraordinary item of compensation which
is outside the scope of the Participant’s employment contract, if any; and (vi)
that the Shares are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.


10.           Notices.  Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:


If to the Company:


Mandalay Media, Inc.
2121 Avenue of the Stars
Suite 2550
Los Angeles, CA 90067
Attn:  James Lefkowitz


 
5

--------------------------------------------------------------------------------

 
 
If to the Participant:


____________________________________
____________________________________
____________________________________
____________________________________




or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given on
the earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.


11.           Benefit of Agreement.  Subject to the provisions of the Plan and
the other provisions hereof, this Agreement shall be for the benefit of and
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties hereto.


12.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof.  For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the State of California and agree
that such litigation shall be conducted in the state courts of State of
California or the federal courts of the United States for the District of Los
Angeles, California.


13.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.


14.           Entire Agreement.  This Agreement, together with the Plan,
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof.  No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.


15.           Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.


16.           Consent of Spouse/Domestic Partner.  If the Participant has a
spouse or domestic partner as of the date of this Agreement, the Participant’s
spouse or domestic partner shall execute a Consent of Spouse/Domestic Partner in
the form of Exhibit A hereto, effective as of the date hereof.  Such consent
shall not be deemed to confer or convey to the spouse or domestic partner any
rights in the Granted Shares that do not otherwise exist by operation of law or
the agreement of the parties.  If the Participant subsequent to the date hereof,
marries, remarries or applies to the Company for domestic partner benefits, the
Participant shall, not later than sixty (60) days thereafter, obtain his or her
new spouse/domestic partner’s acknowledgement of and consent to the existence
and binding effect of all restrictions contained in this Agreement by having
such spouse/domestic partner execute and deliver a Consent of Spouse/Domestic
Partner in the form of Exhibit A.


 
6

--------------------------------------------------------------------------------

 
 
17.           Counterparts.  This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


18.           Data Privacy.  By entering into this Agreement, the Participant:
(i) authorizes the Company and each Affiliate, and any agent of the Company or
any Affiliate administering the Plan or providing Plan record keeping services,
to disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of Shares and the administration of the Plan; (ii) waives any data privacy
rights he or she may have with respect to such information; and (iii) authorizes
the Company and each Affiliate to store and transmit such information in
electronic form.


[THE NEXT PAGE IS THE SIGNATURE PAGE]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

  Mandalay Media, Inc.          
 
By:
      Name:      
Title:
           

 

  Participant:                   Print Name:          



 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A


CONSENT OF SPOUSE/DOMESTIC PARTNER


I, ____________________________, spouse or domestic partner of
_________________________, acknowledge that I have read the RESTRICTED STOCK
AGREEMENT dated as of March [__], 2009 (the “Agreement”) to which this Consent
is attached as Exhibit A and that I know its contents.  Capitalized terms used
and not defined herein shall have the meanings assigned to such terms in the
Agreement.  I am aware that by its provisions the Granted Shares granted to my
spouse/domestic partner pursuant to the Agreement are subject to a Lapsing
Forfeiture Right in favor of Mandalay Media, Inc. (the “Company”) and that,
accordingly, I may be required to forfeit to the Company any or all of the
Granted Shares of which I may become possessed as a result of a gift from my
spouse/domestic partner or a court decree and/or any property settlement in any
domestic litigation.


I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and further understand and
agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.


I agree to the Lapsing Forfeiture Right described in the Agreement and I hereby
consent to the forfeiture of the Granted Shares to the Company by my
spouse/domestic partner or my spouse/domestic partner’s legal representative in
accordance with the provisions of the Agreement.  Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse or domestic partner, then the Company shall have
the same rights against my legal representative to exercise its rights to the
Granted Shares with respect to any interest of mine in the Granted Shares as it
would have had pursuant to the Agreement if I had acquired the Granted Shares
pursuant to a court decree in domestic litigation.


I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT.  I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.


Dated as of the _______ day of ________________, 2009.
 

                      Print Name:          



 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Election to Include Gross Income in Year
of Transfer Pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended


In accordance with Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), the undersigned hereby elects to include in his gross
income as compensation for services the excess, if any, of the fair market value
of the property (described below) at the time of transfer over the amount paid
for such property.


The following sets for the information required in accordance with the Code and
the regulations promulgated hereunder:


1.
The name, address and social security number of the undersigned are:



 
Name: _____________________

 
Address: ____________________

 
____________________
  Social Security No.: ________________

 
2.
The description of the property with respect to which the election is being made
is as follows:



 
____________ (___) shares (the “Shares”) of Common Stock, $0.0001 par value per
share, of Mandalay Media, Inc., a Delaware corporation (the “Company”).



3.
This election is made for the calendar year 2009, with respect to the transfer
of the property to the Taxpayer on March [__], 2009.



4.
Description of restrictions:  The property is subject to the following
restrictions:



 
In the event taxpayer’s employment with the Company or an Affiliate is
terminated, the taxpayer shall forfeit the Shares as set forth below:



 
A.
If the Participant’s Termination is prior to March [__], 2009, the pro rata
portion of the Granted Shares based on the number of days elapsed from March
[___], 2009 to March [___], 2010 [plus an additional ___ days ] (rounded down to
the nearest whole share) shall vest, and the remaining Granted Shares shall be
forfeited to the Company.



5.
The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the property with respect to which this election is being made was not more than
$[__] per Share.



6.
The amount paid by taxpayer for said property was $0.0001 per Share.



7.
A copy of this statement has been furnished to the Company.



Signed this ____ day of ______________, 2009.
 

                      Print Name:          



 
B-1

--------------------------------------------------------------------------------

 